DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from the applicant on November 25, 2020.
Claims 8, 10 and 11 have been cancelled.

Drawings
The drawings were received on November 25, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends from claim 8, which has been cancelled by the applicant.  It is therefore unclear to the examiner from which claim that claim 12 should depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,276,851) in view of Gass (US 4,823,722).
Coleman discloses an underwater cruise device or vessel, as shown in Figures 1-9, which is comprised of a catamaran vessel, defined as Part #2, with a pair of lateral parallel pontoons, defined as Parts #4 and 4’, a vertical telescoping boom, defined as 
Coleman, as set forth above, discloses all of the features claimed except for the use of a pair of water ballast tanks.
Gass discloses a semi-submersible marine craft, as shown in Figures 1-8, which is comprised of a central nacelle, defined as Part #2, that encloses at least one cabin, defined as Part #7, a pair of lateral parallel tubular floats, defined as Parts #2-3, and a frame structure, defined as Part #11, that is made from welded stainless steel sections, each defined as Part #12.  Said at least one cabin includes a skin, defined as Part #13, with transparent areas or windows.  Ballast control elements in the form of balloons, defined as Part #47, are housed within said tubular floats to control the amount of water that enters into said tubular floats through a plurality of apertures, defined as Part #49, as shown in Figure 2.  Said balloons can be inflated with air to push water out of said 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a pair of water ballast tanks in the form of lateral parallel tubular floats, as taught by Gass, in combination with the vessel as disclosed by Coleman for the purpose of providing a vessel with an adjustable water ballast system to allow for additional vertical movement of a vertically adjustable cabin that is attached to said vessel.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617